The opinion of the court was delivered, by
Thompson, J.
By the custom, or as it has been called, the common law of Pennsylvania, the tenant of a farm under a lease from year to yéar for agricultural purposes, is entitled to the way-going crop. This is the law, in view of which, such letting must be presumed to have been made, if nothing to the contrary be said. In the case before us this implication was attempted to be rebutted by proof of bad husbandry, and a manifest trespass justified by an alleged breach of contract. If there were bad husbandry in the case, the redress for that was by suit, and not by confiscation of the tenants’ rights. The one thing was no defence to the other, and the learned judge was entirely within the law in charging as he did. The case of Lewis v. Jones, 5 Harris 262, referred to by the counsel for the plaintiffs in error, was upon a different subject from that involved in this case, and is no authority for the ground assumed in the case. The jury have found that the plaintiffs left a fall crop in the ground when they left the premises, and have estimated its value in the damages given. There being a crop in the ground, therefore, whether good or bad, *144plaintiffs had a right to it and to take it away when it ripened, and this being found by the verdict, and that the defendants destroyed it, there was an end of the matter.
Judgment affirmed.